Case 2:21-cv-07163-RGK-MAR Document 11 Filed 09/15/21 Page 1 of 4 Page ID #:33




  1
  2
  3
  4
  5
  6
                                UNITED STATES DISTRICT COURT
  7
                              CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10       JINXING INVESTMENTS LLC,                          Case No. 2:21-cv-7163-RGK (MARx)
 11                                      Plaintiff,
 12                            v.                           ORDER REMANDING ACTION AND
                                                            DENYING APPLICATION TO
 13       BETTY CORTEZ-SILVA, ET AL.,                       PROCEED IN DISTRICT COURT
                                                            WITHOUT PREPAYING FEES OR
 14                                                         COSTS
                                          Defendants.
 15
 16
 17                                                    I.
 18                                     FACTUAL BACKGROUND
                                    1
 19           In September 2020, Plaintiff Jinxing Investments LLC (“Plaintiff”) filed an
 20   unlawful detainer action in Los Angeles County Superior Court against defendants
 21   Betty Cortez-Silva and Does 1–10. ECF Docket No. (“Dkt.”) 1. Defendant Darryl
 22   Williams (“Defendant”), whose instant action is now before the Court, does not
 23   appear to be named as a defendant anywhere on the unlawful detainer action. Dkt. 1
 24   at 8–11. However, Defendant appears to reside at the address Plaintiff listed in their
 25   unlawful detainer action, “13114 Cordary Ave Hawthorne CA 902540 (County of Los
 26   Angeles)[.]” See id. at 5, 8. Plaintiff asserts that the defendants have failed to vacate
 27   1
       The Notice of Removal lists December 30, 2020 as the date Plaintiff filed the unlawful detainer
 28   action against Defendant. Dkt. 1 at 1. However, the action appears to have been filed on
      September 2, 2020. See id. at 11.
Case 2:21-cv-07163-RGK-MAR Document 11 Filed 09/15/21 Page 2 of 4 Page ID #:34




  1   the property after being served a notice to quit and now seeks costs and damages. Id.
  2   at 8–11.
  3           On September 8, 2021, Defendant filed a Notice of Removal, invoking the
  4   Court’s federal question jurisdiction. Id. at 1–3.
  5           Defendant also filed an Application to Proceed in District Court Without
  6   Prepaying Fees or Costs. Dkt. 2.
  7                                                II.
  8                                         DISCUSSION
  9           Federal courts are courts of limited jurisdiction, having subject matter
 10   jurisdiction only over matters authorized by the Constitution and statute. See, e.g.,
 11   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). It is this Court’s duty
 12   always to examine its own subject matter jurisdiction, see Arbaugh v. Y&H Corp., 546
 13   U.S. 500, 514 (2006), and the Court may remand a case summarily if there is an
 14   obvious jurisdictional issue. Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc., 336
 15   F.3d 982, 985 (9th Cir. 2003) (“While a party is entitled to notice and an opportunity
 16   to respond when a court contemplates dismissing a claim on the merits, it is not so
 17   when the dismissal is for lack of subject matter jurisdiction.”) (omitting internal
 18   citations). A defendant attempting to remove an action from state to federal court
 19   bears the burden of proving that jurisdiction exists. See Scott v. Breeland, 792 F.2d
 20   925, 927 (9th Cir. 1986). Further, a “strong presumption” against removal jurisdiction
 21   exists. See Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992).
 22           Defendant asserts that this Court has subject matter jurisdiction pursuant to
 23   28 U.S.C. §§ 1331 and 1441. Dkt. 1 at 2. Section 1441 provides, in relevant part,
 24   that a defendant may remove to federal court a civil action in state court of which the
 25   federal court has original jurisdiction. See 28 U.S.C. § 1441(a). Section 1331
 26   provides that federal “district courts shall have original jurisdiction of all civil actions
 27   arising under the Constitution, laws, or treaties of the United States.” See 28 U.S.C. §
 28   1331.
                                                    2
Case 2:21-cv-07163-RGK-MAR Document 11 Filed 09/15/21 Page 3 of 4 Page ID #:35




  1          Here, the Court’s review of the Notice of Removal and attached Complaint
  2   makes clear that this Court does not have federal question jurisdiction over the instant
  3   matter under 28 U.S.C. § 1331. First, there is no federal question apparent from the
  4   face of the Complaint, which appears to allege only a simple unlawful detainer cause
  5   of action. See Wescom Credit Union v. Dudley, No. CV 10-8203-GAF (SSx), 2010
  6   WL 4916578, at *2 (C. D. Cal. Nov. 22, 2010) (“An unlawful detainer action does
  7   not arise under federal law.”) (citation omitted); IndyMac Federal Bank, F.S.B. v.
  8   Ocampo, No. EDCV 09-2337-PA (DTBx), 2010 WL 234828, at *2 (C.D. Cal. Jan. 13,
  9   2010) (remanding an action to state court for lack of subject matter jurisdiction where
 10   plaintiff’s complaint contained only an unlawful detainer claim).
 11          Second, there is no merit to Defendant’s contention that federal question
 12   jurisdiction exists based on the Protecting Tenants at Foreclosure Act of 2009
 13   (“PTFA”). Dkt. 1 at 2. The PTFA does not create a private right of action; rather, it
 14   provides a defense to state law unlawful detainer actions. See Logan v. U.S. Bank
 15   Nat. Ass’n, 722 F.3d 1163, 1164 (9th Cir. 2013) (affirming dismissal of the complaint
 16   because the PTFA “does not create a private right of action allowing [plaintiff] to
 17   enforce its requirements”); see 12 U.S.C. § 5220. It is well settled that a “case may
 18   not be removed to federal court on the basis of a federal defense . . . even if the
 19   defense is anticipated in the plaintiff’s complaint, and even if both parties concede
 20   that the federal defense is the only question truly at issue.” Caterpillar Inc. v.
 21   Williams, 482 U.S. 386, 393 (1987). Thus, to the extent Defendant’s defenses to the
 22   unlawful detainer action are based on alleged violations of federal law, those defenses
 23   do not provide a basis for federal question jurisdiction. See id. Because Plaintiff’s
 24   complaint does not present a federal question, either on its face or as artfully pled, the
 25   Court lacks jurisdiction under 28 U.S.C. § 1441.
 26   ///
 27   ///
 28   ///
                                                   3
Case 2:21-cv-07163-RGK-MAR Document 11 Filed 09/15/21 Page 4 of 4 Page ID #:36




  1                                           III.
  2                                    CONCLUSION
  3         Accordingly, IT IS ORDERED that this case is REMANDED to the
  4   Superior Court of California, County of Los Angeles, forthwith.
  5         IT IS FURTHER ORDERED that Defendant’s Application to Proceed in
  6   District Court Without Prepaying Fees or Costs is DENIED as moot.
  7         IT IS SO ORDERED.
  8
  9   Dated: September 15, 2021
 10
                                          HONORABLE R. GARY KLAUSNER
 11
                                          United States District Judge
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                4
